DETAILED ACTION
Status of Claims
The amendment after final filed 09/03/2021 has been entered. Claims 1-21 remain pending.
Response to Amendment
The declaration under 37 CFR 1.132 filed 09/03/2021 is sufficient to overcome the rejections of claims 1 and 15 based upon 35 USC 102(a)(1) under Nishikawa et al. (US 2005/0277026).

Allowable Subject Matter
Claims 1-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARLOS BARCENA/Primary Examiner, Art Unit 1723